Title: From George Washington to Brigadier General Alexander McDougall, 7 May 1777
From: Washington, George
To: McDougall, Alexander

 

Dear Sir
Head Quarters Morris Town 7th May 1777

I am favd with yours of the 5th: You make mention of a letter of Colo. Huntingdons of the 1st instant which you have not inclosed, there are a few lines from him of the 30th April, but they only respect a peice of intelligence of the Enemy’s having landed at Frogs point on their way down the Sound.
I have a long time seen and felt the ill Consequences of the want of Arrangement in the Commissary Generals department. I dont think that it is to be imputed to any fault in the present Principal, but to the amazing extent of that Branch, over every part of which, it is impossible that he should keep his Eye, and I know that in several instances he has been infamously deceived by his Deputies. If you think that the difficulties which you have been lately put to, proceed from any want of Attention or Activity in the person who acts as deputy Commissary in your quarter, I think he ought to be called to account. I however beg that you and Genl Clinton will press the Commissaries and Qr Masters to remove all those Stores from the places mentioned by Congress, to Ulster County, as quick as possible, as I very much fear, that if the Enemy move up the River, before they are got over, we shall feel the want of them.
The imperfect State of the Fortifications of Fort Montgomery gives me great uneasiness, because I think from a concurrence of Circumstances it begins to look as if the Enemy intended to turn their Views towards the North River, instead of Delaware. I therefore desire that Genl Geo: Clinton and yourself will fall upon every Measure to put the Fortifications in such a State, that they may at least resist a sudden Attack, and keep the Enemy employed till reinforcements may arrive—If the North River is their object, they cannot accomplish it without withdrawing their forces from Jersey, and that they cannot do unknown to us. Your present force is fully sufficient to oppose any Body of Men that can be sent against you, previous to the calling the detatchments from Jersey and Rhode Island.
As the Congress have lately appointed General Arnold to the Rank of Major General, I have wrote to him and desired him to come immediately forward to Peekskill, not but that I place intire Confidence in you, nor should I have thought of superseding you but upon your own Request. I think you will find him a Man of Judgment and particularly servicable in giving directions for the Armament of the Gallies or making any kind of Water opposition. By what Rule, or by what right the State of Massachusets undertook to make their Soldiers pay for the public Arms I cannot conceive. To give the Soldier the least pretence

to a property in his Arms, except so far as to pay for them if he lost or destroyed them, was what I had been labouring to put a Stop to. But to admit this would be to put things upon the same bad footing which they had been. I therefore desire that all the Arms and Accoutrements without exception may be branded, and if any thing has been stopped from the Soldiers for their Arms, I will order it to be returned.
I look upon the several peices of intelligence communicated by Genl Arnold, of the intentions of the Enemy, as mere report, or only thrown out to amuse. For you may be assured that when they mean to move in earnest, it will not be in detat[c]hment.
As Generals Arnold and Parsons may not be at New Haven, for which place their letters are directed, I beg you will send them by a person who will see the delivery of them as they are of consequence. I am Dear Sir Yr most obt Servt

Go: Washington

